Citation Nr: 1608096	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-42 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bruxism or residuals thereof, to include as secondary to anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in May 2013.


FINDING OF FACT

The residual dental problems of the Veteran's bruxism are at least in part the result of his service-connected anxiety disorder.


CONCLUSION OF LAW

The criteria for service connection for residuals of bruxism have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Veteran is service-connected for anxiety disorder.

December 2008 to September 2011 VA treatment records, and a February 2011 VA psychiatric examination report, reflect that the Veteran reported teeth grinding or bruxism in connection with his anxiety symptoms, that he was prescribed anti-anxiety medication to help with his anxiety and teeth grinding, and that he reported improvement in his anxiety and teeth grinding with such medication.  

A June 2009 letter from the Veteran's private dentist, Dr. S., reflects that the Veteran had been Dr. S.'s patient for the past 10 years, and during that time had been treated for numerous cracked and fractured teeth.  It also reflects that the wear patterns in the Veteran's dentition were consistent with severe or long-term bruxism frequently brought on by stress and anxiety, and that bruxism could ultimately result in cracks and fractures within the tooth structure requiring restorations such as crowns and, in extreme cases, extraction.  

On June 2011 VA examination, the Veteran had mild attrition of occlusal surfaces, which was noted to have several possible causes, but which usually indicated bruxism.  On July 2013 VA examination, he was noted to have had no dental disabilities, but to have had the dental condition of bruxism, which was not considered a disability by the medical or dental profession.  It was also noted that the etiology of problematic bruxism could be quite varied, but could include periods of unusual stress.  

Thus, while, as noted by the July 2013 VA examiner, bruxism may not be considered a dental disability, the medical record as a whole reflects that the Veteran's bruxism is at least as likely as not a symptom or condition resulting, at least in part, from his service-connected anxiety disorder.  The record also reflects that bruxism likely contributed to at least mild attrition of occlusal surfaces, and can result in more severe dental problems.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that any residual dental problems of his bruxism are at least in part the result of his service-connected anxiety disorder.  Accordingly, service connection for residuals of bruxism must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of bruxism is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


